*108DISSENTING OPINION OF
LEVINSON, J.
I dissent.
On the basis of conflicting affidavits filed in this court on behalf of and in opposition to the motion, the majority of the court has decided against the credibility of the movant. I do not think that the record before us justifies such a decision. The facts are disputed. I believe that an evidentiary hearing, where thé witnesses would be subject to cross-examination, is required to find the truth. I am not satisfied that the summary manner in which the court disposes of the motion, despite the length of the majority opinion, finds the truth. I think we should appoint a circuit court judge as master to conduct such a hearing and to report his findings to us. We would then be able to decide the matter without the haunting doubts that now plague me.